 



Exhibit 10.5
Clear Channel Entertainment
Nonqualified Deferred
Compensation Plan
Effective November 1, 2005
Prepared by
Mercer Human Resource Consulting for
Review by legal counsel
Mercer Human Resource Consulting does not engage in the practice of law.
Amendments to this Plan document should be approved by legal counsel.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I  
Purpose and Effective Date
    1   ARTICLE II  
Definitions
    1   ARTICLE III  
Administration
    9   ARTICLE IV  
Claims Procedure
    12   ARTICLE V  
Eligibility and Participation
    13   ARTICLE VI  
Company Matching Contributions and Participant Deferrals
    14   ARTICLE VII  
Maintenance and Investment of Accounts
    17   ARTICLE VIII  
Distributions and Withdrawals
    20   ARTICLE IX  
Beneficiary Designation
    23   ARTICLE X  
Amendment and Termination of Plan
    24   ARTICLE XI  
Nature of Company’s Obligation
    25   ARTICLE XII  
Miscellaneous
    26  

 



--------------------------------------------------------------------------------



 



ARTICLE I
PURPOSE AND EFFECTIVE DATE
Section 1.01
     Title. This Plan shall be known as the Clear Channel Entertainment
Nonqualified Deferred Compensation Plan (hereinafter referred to as the “Plan”).
Section 1.02
     Purpose. The purpose of the Plan is to aid SFX Entertainment, Inc. d/b/a
Clear Channel Entertainment and its affiliates and subsidiaries in retaining and
attracting executive Employees and members of the Board of Directors by
providing them with tax deferred savings opportunities. The Plan provides to
Board members and a select group of management and highly compensated employees
of SFX Entertainment, Inc. d/b/a Clear Channel Entertainment with the
opportunity to elect to defer receipt of specified portions of compensation, and
to have these deferred amounts treated as if invested in specified hypothetical
investment benchmarks. It is the intention of the Company that the Plan meet all
of the requirements necessary to qualify as a nonqualified, unfunded, unsecured
plan of deferred compensation within the meaning of ERISA Sections 201(2),
301(a)(3) and 401(a)(1), and all Plan provisions shall be interpreted
accordingly. Further, it is the intention of the Company for the Plan to meet
all of the requirements of Code Section 409A and any regulations or guidance
promulgated thereunder so that all amounts deferred by or on behalf of a
Participant hereunder shall not be includible in the income of such Participant
until distributed to the Participant.
Section 1.03
     Plan History and Effective Date. This Plan is a successor to the Clear
Channel Communications, Inc. Nonqualified Deferred Compensation Plan (herein
referred to as the Prior Plan) and is a result of the spin-off of the accounts
of the Transferred Participants (as defined herein) from the Prior Plan as a
separate plan as of November 1, 2005.
     For purposes of this Plan, any Participation Agreements, Election Forms or
Beneficiary Designations completed or made by the Transferred Participants (as
defined herein) shall be deemed to have been made under this Plan.
     The original effective date of the Prior Plan was October 1, 2001 and the
effective date of the restatement of the Prior Plan was January 1, 2005. The
effective date of this Plan is November 1, 2005.

 



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:
Section 2.01
     Administrative Committee. Prior to the closing date of Clear Channel
Communications, Inc.’s distribution to its shareholders of all of the
outstanding capital stock of the Company, “Administrative Committee” means the
Clear Channel Communications, Inc. Retirement Benefits Committee, as appointed
by the board of directors of Clear Channel Communications, Inc. On or after that
date, “Administrative Committee” means the Clear Channel Entertainment, Inc.
Retirement Benefits Committee, as appointed by the Board.
Section 2.02
     Base Salary and Commission. “Base Salary and Commission” means all cash
compensation other than Bonuses paid by the Company to or for the benefit of a
Participant for services rendered or labor performed while a Participant,
including but not limited to base salary and commission, and includes such cash
compensation a Participant could have received in lieu of Deferrals hereunder
and Employee contributions made on the Participant’s behalf to any qualified
plan maintained by the Company or to any cafeteria plan maintained by the
Company under Section 125 of the Code; provided, however, that “Base Salary and
Commission” shall not include any amounts paid to a Participant as severance
under any Company severance agreement, plan or policy or amounts of cash
compensation earned prior to the Participant’s Termination of Employment but
paid to a Participant more than 30 days following such Participant’s Termination
of Employment or Retirement.
Section 2.03
     Beneficiary. “Beneficiary” means the person, persons or entity designated
by a Participant, pursuant to Article IX hereof, to receive such payments as may
become payable hereunder after the death of the Participant.
Section 2.04
     Board. “Board” means the Board of Directors of SFX Entertainment, Inc.
d/b/a Clear Channel Entertainment.
Section 2.05
     Bonus or Bonuses. “Bonus” or “Bonuses” means the cash compensation paid by
the Company to or for the benefit of a Participant for services rendered or
labor performed while a Participant under a bonus arrangement, increased by
Deferrals hereunder and Employee contributions made on his or her behalf to any
qualified plan maintained by the Company or to any cafeteria plan maintained by
the Company under Section 125 of the Code excluding amounts paid after
Termination of Employment or Retirement.

Page 2



--------------------------------------------------------------------------------



 



Section 2.06
     Change of Control. For purposes of this Plan, a “Change of Control” means
the occurrence of one of the following events:
     (a) Any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in
Section 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes, after the
Effective Date, a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
25% or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided however, that an event described in this paragraph
(a) shall not be deemed to be a Change of Control if any of the following
becomes such a “beneficial owner”: (i) the Company or any majority-owned
subsidiary (provided, that this exclusion applies solely to the ownership levels
of the Company or the majority-owned subsidiary), (ii) any tax-qualified,
broad-based employee benefit plan sponsored or maintained by the Company or any
majority-owned subsidiary, (iii) any underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) any person pursuant to a
Non-Qualifying Transaction as defined in paragraph (c);
     (b) individuals who, on the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
Effective Date whose election was approved by a vote of at least two-thirds of
the Incumbent Directors then on the Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall be an
Incumbent Director, provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be an Incumbent Director;
     (c) the approval by the shareholders of the Company of a merger,
consolidation, share exchange or similar form of transaction involving the
Company or any of its subsidiaries, or the sale of all or substantially all of
the Company’s assets (a “Business Transaction”), unless immediately following
such Business Transaction, (i) more than 65% of the total voting power of the
entity resulting from such Business Transaction or the entity acquiring the
Company’s assets in such Business Transaction (the “Surviving Corporation”) is
beneficially owned, directly, or indirectly, by the Company’s shareholders
immediately prior to any such Business Transaction, and (ii) no person (other
than the persons set forth in clauses (i), (ii), or (iii) of paragraph (a) above
or any tax -qualified, broad-based employee benefit plan of the Surviving
Corporation or its Affiliates) beneficially owns, directly or indirectly, 25% or
more of the total voting power of the Surviving Corporation (a “Non-Qualifying
Transaction”); or
     (d) Board approval of a liquidation or dissolution of the Company.
Section 2.07
     Code. “Code” means the Internal Revenue Code of 1986, as amended.
References to any provision of the Code or regulation (including a proposed
regulation) thereunder shall include any successor provisions or regulations.

Page 3



--------------------------------------------------------------------------------



 



Section 2.08
     Common Stock. “Common Stock” means the common stock of Clear Channel
Communications, Inc., $0.10 par value per share.
Section 2.09
     Company. “Company” means SFX Entertainment, Inc. d/b/a Clear Channel
Entertainment and any subsidiary or affiliated companies or entities authorized
by the Board or the Compensation Committee to participate in the Plan, or any
successor entity by operation of law or affirmative assumption of the Plan, any
trust created by the Company for purposes of meeting the Company’s obligations
hereunder, and the obligations of SFX Entertainment, Inc. d/b/a Clear Channel
Entertainment with respect to the Plan.
Section 2.10
     Compensation Committee. Prior to the closing date of Clear Channel
Communications, Inc.’s distribution to its shareholders of all of the
outstanding capital stock of the Company, “Compensation Committee” means the
Compensation Committee of the board of directors of Clear Channel
Communications, Inc. On or after that date, “Compensation Committee” means the
Compensation Committee of the Board.
Section 2.11
     Deferral Account. “Deferral Account” means the record of a Participant’s
interest in this Plan represented by Deferrals, with all earnings thereon
credited to such Deferrals on behalf of the Participant under the provisions of
this Plan, and all losses, expenses, withdrawals and distributions thereon
debited from such Deferrals. The Deferral Account of a Transferred Participant
shall include the deferral account from the Prior Plan transferred to this Plan.
Section 2.12
     Deferral Period. “Deferral Period” means the period of time specified by a
Participant in a Participation Agreement in accordance with the provisions of
the Plan which must elapse prior to a distribution of the Participant’s Deferral
and Matching Contribution Accounts hereunder.
Section 2.13
     Deferrals. “Deferrals” means those portions of a Participant’s Eligible
Compensation which the Participant elects to have withheld on a pre-tax basis
from his or her Eligible Compensation and credited to his or her Deferral
Account pursuant to Section 6.02 of the Plan.
Section 2.14
     Designee. “Designee” means the Company’s senior human resources officers or
other individuals to whom the Administrative Committee has delegated the
authority to take action under the Plan. Wherever Administrative Committee is
referenced in the Plan, it shall be deemed to also refer to Designee.

Page 4



--------------------------------------------------------------------------------



 



Section 2.15
     Director. “Director” means a nonemployee member of the Board.
Section 2.16
     Director’s Compensation. “Director’s Compensation” means that cash
compensation paid by the Company to or for the benefit of a Director for
services rendered as a Director.
Section 2.17
     Director’s Deferral Election Form. “Director’s Deferral Election Form”
means the form established from time to time by the Compensation Committee that
a Director completes and submits to effect a Deferral hereunder.
Section 2.18
     Disability or Disabled. “Disability” or “Disabled” means a medically
determinable physical or mental impairment of the Participant which can be
expected to result in death or can be expected to last for a continuous period
of at least twelve (12) months and for which the Participant has received income
replacement benefits for a period of not less than three months under the
Company’s accident or health plan covering the Employee.
Section 2.19
     Effective Date. “Effective Date” means November 1, 2005, for this successor
Plan. The original effective date of the Prior Plan was October 1, 2001.
Section 2.20
     Election Date. “Election Date” means the date established by the
Compensation Committee as the date on or before which an Eligible Employee or
Director must complete and submit a valid Participation Agreement or Director’s
Deferral Election Form, as the case may be. The applicable Election Date can be
no later than the following: (a) 30 days following the Eligible Employee or
Director’s eligibility date as described in Section 5.01 or (b) December 15th
prior to the next Plan Year if (a) above does not apply.
     Notwithstanding the foregoing, a Transferred Participant shall not have an
Election Date as of the Effective Date.
Section 2.21
     Eligible Compensation. “Eligible Compensation” means any Base Salary and
Commission, Bonus, and Director’s Compensation, payable to a Participant during
a Plan Year.
Section 2.22
     Eligible Employee. “Eligible Employee” means an Employee who is eligible to
participate in the Plan and is a member of a select group of management or
highly compensated employees at the time of electing to make a Deferral.
Section 2.23
     Employee. “Employee” means a person who is employed in the capacity of an
employee of the Company.

Page 5



--------------------------------------------------------------------------------



 



Section 2.24
     ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.
Section 2.25
     Fair Market Value. “Fair Market Value,” with respect to a share of Common
Stock as of any date, means (a) the closing sales price of the Common Stock on
the New York Stock Exchange or on any such other exchange on which the Common
Stock is traded on such date, or in the absence of reported sales on such date,
the closing sales price on the immediately preceding date on which sales were
reported, or (b) in the event there is no public market for the Common Stock on
such date, the fair market value as determined in good faith by the Compensation
Committee in its sole and absolute discretion.
Section 2.26
     Hypothetical Investment Benchmark. “Hypothetical Investment Benchmark”
means the phantom investment benchmarks determined by reference to one or more
of the investment alternatives designated by a Participant in accordance with
Article VII of this Plan. The amount of interest credited on each Valuation Date
(or deducted in the case of a loss by the designated investment alternatives)
shall equal the interest, dividends, increase or decrease in market value and
other earnings or losses that would have been credited to a Participant’s
Deferral or Matching Contribution Account if the amounts in the Deferral or
Matching Contribution Account had actually been invested in the designated
investment alternative(s).
Section 2.27
     Matching Contribution. “Matching Contribution” means the amount of matching
contribution, if any, that the Company may make to a Participant’s Matching
Contribution Account pursuant to Section 6.01 of the Plan, at the sole and
absolute discretion of the Compensation Committee.
Section 2.28
     Matching Contribution Account. ”Matching Contribution Account” means the
record of a Participant’s interest in this Plan represented by the Matching
Contributions, with all earnings thereon credited to such Matching Contributions
on behalf of the Participant under the provisions of this Plan, and all losses,
expenses, withdrawals and distributions thereon debited from such Matching
Contributions. The Matching Contribution Account of a Transferred Participant
shall include the matching contribution account transferred from the Prior Plan
to this Plan.
Section 2.29
     Participant. “Participant” means any Eligible Employee or Director who has
elected to participate by properly submitting a completed Participation
Agreement or Director’s Deferral Election Form as provided in Article VI of the
Plan. An individual will remain a Participant until the distribution of the
entire balance, if any, of such Participant’s Deferral and Matching Contribution
Account(s), even if such Participant is no longer an Eligible Employee and
cannot make future Deferrals. A Participant shall include any Transferred
Participant.

Page 6



--------------------------------------------------------------------------------



 



Section 2.30
     Participation Agreement. “Participation Agreement” means an Eligible
Employee’s election, made in accordance with procedures established by the
Compensation Committee, to effect a Deferral hereunder. A Transferred
Participant’s participation agreement under the Prior Plan for the 2005 calendar
year shall be deemed to be a Participation Agreement under this Plan for the
remainder of the 2005 calendar year occurring on or after the Effective Date of
this Plan, with respect to deferral elections for the 2005 calendar year for
Base Salary and Commissions and for deferral elections for the 2005 calendar
year for Bonuses paid in both the 2005 and 2006 calendar years.
Section 2.31
     Plan Year. “Plan Year” means a twelve-month period beginning January 1 and
ending the following December 31; provided that the first Plan Year for this
successor Plan shall be a short Plan Year from November 1, 2005 through
December 31, 2005.
Section 2.32
     Prior Plan. “Prior Plan” means the Clear Channel Communications, Inc.
Nonqualified Deferred Compensation Plan, as in force and effect immediately
prior to the Effective Date.
Section 2.34
     Retirement. In the case of an Eligible Employee, “Retirement” means the
Termination of Employment of a Participant from the employ or service of the
Company or any of its subsidiaries or affiliates in accordance with the terms of
the applicable Company retirement plan, or if a Participant is not covered by
such a plan, the Participant’s Termination of Employment on or after the
earliest to occur of the following:

  (a)   the attainment by the Participant of age 65, or     (b)   the attainment
by the Participant of age 55 and ten years of service (in accordance with the
method of determining years of service adopted by the Company).

In the case of a Director, “Retirement” means the termination of a Director’s
service as a member of the Board.
Section 2.35
     Share Units. “Share Units” means units of deemed investment in shares of
Common Stock in accordance with Section 7.05(d) of the Plan.
Section 2.36
     Specific Year Deferral. “Specific Year Deferral” means a Deferral or
Matching Contribution which has a Deferral Period of a specific number of full
calendar years equal to or greater than three (3) as elected by a Participant in
accordance with a Participation Agreement or a Director’s Deferral Election
Form.

Page 7



--------------------------------------------------------------------------------



 



Section 2.37
     Termination of Employment. “Termination of Employment” means the cessation
of a Participant’s services as an Employee of the Company, or any subsidiary or
affiliate thereof, for any reason other than Retirement; provided, however, that
transfer of employment from the Company, or from one affiliate or subsidiary of
the Company, to another affiliate or subsidiary of the Company, or to the
Company, will not constitute a Termination of Employment for purposes of this
Plan. For purposes of this Plan, a Disabled Participant shall be deemed to have
terminated employment.
Section 2.38
     Transferred Participant. “Transferred Participant” means any participant in
the Prior Plan who was a “transferred employee” or “former Entertainment
Employee” as of November 1, 2005 as those terms are defined in the Employee
Matters Agreement entered into between Clear Channel Communications, Inc. and
CCE SPINCO, Inc.
Section 2.39
     Valuation Date. “Valuation Date” means each business day of the Plan Year.

Page 8



--------------------------------------------------------------------------------



 



ARTICLE III
ADMINISTRATION
Section 3.01
     Compensation Committee. This Plan shall be administered by the Compensation
Committee. A majority of the members of the Compensation Committee shall
constitute a quorum for the transaction of business. All resolutions or other
actions taken by the Compensation Committee shall be by a vote of a majority of
its members present at any meeting or, without a meeting, by an instrument in
writing signed by all its members. Members of the Compensation Committee may
participate in a meeting of such committee by means of a conference telephone or
similar communications equipment that enables all persons participating in the
meeting to hear each other, and such participation in a meeting shall constitute
presence in person at the meeting and waiver of notice of such meeting. Any
resolutions adopted or actions taken at such meetings shall be evidenced in
writing.
Section 3.02
     Administration of the Plan. The Compensation Committee shall be responsible
for the administration of this Plan and shall have all powers necessary to
administer this Plan, including discretionary authority to determine eligibility
for benefits and to decide claims under the terms of this Plan. Subject to the
terms of the Plan, the Compensation Committee may from time to time establish
rules, forms and procedures for the administration of the Plan, and except as
herein otherwise expressly provided, it shall have the exclusive right and
discretion to interpret the Plan and to decide any and all matters arising
thereunder or in connection with the administration and operation of the Plan.
All rules, interpretations, decisions, actions and records of the Compensation
Committee regarding or arising in connection with the administration of the Plan
shall be conclusive and binding on the Company, Participants and Beneficiaries
and all persons having or claiming to have any right or interest in or under the
Plan, and cannot be overruled by a court of law unless arbitrary or capricious.
Section 3.03
     Delegation. The Compensation Committee may delegate to the Administrative
Committee responsibility for performing certain administrative and ministerial
functions under the Plan. The Administrative Committee may determine in the
first instance issues related to eligibility, Hypothetical Investment
Benchmarks, determination of Deferral and Matching Contribution Account
balances, crediting of hypothetical earnings and debiting of hypothetical losses
and distributions, in-service withdrawals, deferral elections, claims for
benefits and any other duties concerning the day-to-day operation of this Plan.
The Compensation Committee shall have discretion to delegate to the
Administrative Committee such additional duties as it may determine. The
Administrative Committee may retain and supervise outside providers, third party
administrators, record keepers and professionals (including in-house
professionals) to perform any or all of the duties delegated to it hereunder.

Page 9



--------------------------------------------------------------------------------



 



Section 3.04
     Limitation of Liability. The members of the Compensation Committee and the
Administrative Committee and the officers and Directors of the Company shall be
entitled to rely on all certificates and reports made by any duly appointed
accountants and on all opinions given by any duly appointed legal counsel. None
of the members of the Compensation Committee, nor any member of the Board or
Administrative Committee shall be liable for any act or action hereunder,
whether of omission or commission, taken or failed to be taken by any other
member or employee or by any agent to whom duties in connection with the
administration of this Plan have been delegated or for anything done or omitted
to be done in connection with this Plan. The Compensation Committee and the
Administrative Committee shall keep records of all of their respective
proceedings and the Administrative Committee shall keep records of all payments
made to Participants or Beneficiaries and payments made for expenses or
otherwise.
Section 3.05
     Indemnification. The Company shall, to the fullest extent permitted by law,
indemnify and hold harmless each current and former Director, officer or
Employee of the Company (including the heirs, executors, administrators and
other personal representatives of such person), and each current and former
member of the Compensation Committee and Administrative Committee against any
and all expenses (to the extent not indemnified under any liability insurance
contract or other indemnification agreement) which the person incurs on account
of any act or failure to act in connection with the good faith administration of
the Plan. Expenses against which such person shall be indemnified hereunder
shall include, without limitation, the amount of any settlement or judgment,
costs, counsel fees, and related charges reasonably incurred by such person in
connection with any threatened, pending or actual suit, action or proceeding
(whether civil, criminal, administrative or investigative in nature or
otherwise) in which such person may be involved by reason of the fact that he or
she is or was serving this Plan in any capacity at the request of the Company,
the Board, the Compensation Committee or the Administrative Committee. The
foregoing right of indemnification shall be in addition to any other rights to
which any such person may be entitled as a matter of law, but shall be
conditioned upon the person’s notifying the Company of the claim of liability
within 60 days of the notice of that claim and offering the Company the right to
participate in and control the settlement and defense of the claim. The
foregoing provision will not be applicable to any person if the loss, cost,
liability or expense is due to such person’s gross negligence or willful
misconduct, or if it affects the person’s own Deferral and Matching Contribution
Accounts.
Section 3.06
     Expenses. Any expense incurred by the Company, the Compensation Committee
or the Administrative Committee relative to the administration of this Plan
shall be borne by the Company and may be deducted from the Deferral and Matching
Contribution Accounts of the Participants as determined by the Compensation
Committee in its sole and absolute discretion.
Section 3.07
     FICA and Other Taxes. Under present Federal income tax laws, no portion of
a Participant’s Deferrals will be includable in income for Federal income tax
purposes during the Deferral Period. FICA tax withholding, however, may be
required currently on the Deferrals and on the Matching Contribution, if any.
For each Plan Year in which a Deferral is being withheld,

Page 10



--------------------------------------------------------------------------------



 



the Company shall withhold from that portion of the Participant’s compensation
which is not being deferred, the Participant’s share of FICA and any other taxes
as required. When any part of the Deferral or Matching Contribution Account is
actually paid to a Participant, such portion shall be includable in the
Participant’s income and Federal, state and local income tax withholding will be
withheld as required. The Company may make necessary arrangements in order to
effectuate any such withholding, including the mandatory withholding of shares
of Common Stock which would otherwise be distributed to a Participant, but in no
event should shares be withheld in excess of the number of whole shares required
to be withheld in order to comply with the minimum withholding requirements.

Page 11



--------------------------------------------------------------------------------



 



ARTICLE IV
CLAIMS PROCEDURE
Section 4.01
     Written Claim. Benefits shall be paid in accordance with the provisions of
this Plan. If a Participant or Beneficiary makes a written request alleging a
right to receive payments under this Plan or alleging a right to receive an
adjustment in benefits being paid under this Plan, such actions shall be treated
as a claim for benefits. All claims for benefits under this Plan shall be mailed
or delivered to the Administrative Committee.
Section 4.02
     Denied Claim. If the Administrative Committee determines that any
individual who has claimed a right to receive benefits, or different benefits,
under this Plan is not entitled to receive all or any part of the benefits
claimed, the Administrative Committee shall inform the claimant in writing of
such determination and the reasons therefore in terms calculated to be
understood by the claimant. The notice shall be sent within 90 days of the claim
unless the Administrative Committee determines that additional time, not
exceeding 90 days, is needed and so notifies the Participant. The notice shall
make specific reference to the pertinent Plan provisions on which the denial is
based, and shall describe any additional material or information that is
necessary. Such notice shall, in addition, inform the claimant of the procedure
that the claimant should follow to take advantage of the review procedures set
forth below in the event the claimant desires to contest the denial of the
claim.
Section 4.03
     Review Procedure. The claimant may, within 90 days after the denial of a
claim submitted hereunder, submit in writing to the Administrative Committee a
notice that the claimant contests the denial of his or her claim and desires a
further review by the Compensation Committee. The Compensation Committee shall
authorize the claimant to review pertinent documents and submit issues and
comments relating to the claim to the Compensation Committee, and shall review
the claim at its next regularly scheduled meeting.
Section 4.04
     Compensation Committee Review. The Compensation Committee will render a
final decision on behalf of the Company on a claim submitted hereunder and
contested with specific reasons therefore in writing and will transmit it to the
claimant within 60 days of the next regularly scheduled Compensation Committee
meeting following written request for review, unless the Chairperson of the
Compensation Committee determines that additional time, not exceeding 60 days,
is needed, and so notifies the Participant.

Page 12



--------------------------------------------------------------------------------



 



ARTICLE V
ELIGIBILITY AND PARTICIPATION
Section 5.01
     Eligibility. Participation in the Plan shall be limited to executives who
meet such eligibility criteria as the Compensation Committee shall establish
from time to time, provided, however, that all Participants must be a member of
a select group of management or highly compensated Employees or a Director of
the Company. Such an Eligible Employee or Director shall be eligible to
participate in the Plan as of his eligibility date as described below:

  (a)   An Eligible Employee’s eligibility date shall be the first of the month
coinciding with or next following three months of employment.     (b)   A
Director’s eligibility date shall be the first of the month coinciding with or
next following three months after election or appointment as a new Director.

Section 5.02
     Participation. Each Eligible Employee or Director may elect to participate
in this Plan by completing and submitting a Participation Agreement or
Directors’ Deferral Election Form, as applicable, no later than the applicable
Election Date.
Section 5.03
     Participation by Transferred Participant. A Transferred Participant shall
become a Participant in this Plan as of the Effective Date.

Page 13



--------------------------------------------------------------------------------



 



ARTICLE VI
COMPANY MATCHING CONTRIBUTIONS AND PARTICIPANT DEFERRALS
Section 6.01
     Matching Contribution. Matching Contributions may be made at the sole
discretion of the Compensation Committee. Any Matching Contribution approved by
the Committee will be credited to the Participant’s Matching Contribution
Account as soon as administratively feasible after the end of the Plan Year to
which the Matching Contribution relates. The amount of any Matching Contribution
shall be at the sole and absolute discretion of the Compensation Committee, and
may be equal to the matching contribution the Company would have made to a
qualified Company defined contribution plan based on the Participant’s eligible
compensation (as defined by the defined contribution plan) for such plan’s plan
year, if the Participant made a contribution to the defined contribution plan in
the amount of 5% of the Participant’s eligible compensation (as defined by the
defined contribution plan), less the amount equal to the Company’s actual
matching contribution to the defined contribution plan for such plan year.
Matching Contributions will be made only to the extent that the Participant’s
aggregate Deferrals hereunder and contributions to a Company defined
contribution plan equal or exceed 5% of eligible compensation under the defined
contribution plan for such Plan Year.
Section 6.02
     Deferral Election.
     (a) An Eligible Employee or Director may elect to defer a portion of such
person’s Eligible Compensation for a Plan Year for a Deferral Period elected by
such Eligible Employee or Director. An Eligible Employee or Director who desires
to make a Deferral will complete and submit a Participation Agreement or
Director’s Deferral Election Form, as the case may be, by the Election Date
pursuant to procedures specified by the Administrative Committee (1) specifying
the applicable percentages of Eligible Compensation to be deferred, the date as
of which the amounts to be deferred will become payable unless otherwise
provided in the Plan, and the form in which the payments of the Deferrals are to
be made, and (2) authorizing such Eligible Employee’s or Director’s Eligible
Compensation payable for a Plan Year to be reduced and deferred hereunder.
     (b) A Participant may defer Eligible Compensation for any Plan Year under
subsection (a) hereof, in an amount expressed as whole percentages of his or her
Base Salary and Commission, Bonus and Director’s Compensation as follows:

  (1)   Base Salary and Commission: not less than 1% nor more than 50%;     (2)
  Bonus: not less than 1% nor more than 80%; and     (3)   Director’s
Compensation: up to 100% but not less than 1%;

Page 14



--------------------------------------------------------------------------------



 



provided, however, that the Compensation Committee may, without amending this
Plan, determine that the maximum applicable percentages will be greater or
lesser than the percentages set forth herein.
     (c) A Participant may elect Deferral Periods for each Deferral and Matching
Contribution, which shall be the earlier to occur of (1) a Specific Year
Deferral, and (2) the period ending upon the Retirement or earlier Termination
of Employment of the Participant. Each such Specific Year Deferral must be for a
minimum of three (3) full calendar years from the end of the Plan Year in which
such a Specific Year Deferral was made.
     (d) A Participant may elect to have a Specific Year Deferral distributed in
either a cash lump sum or in up to five (5) substantially equal annual cash
installments regardless of the value of the Participant’s account balance as of
the date of distribution. A Participant may elect to have a Deferral until
Retirement distributed in either a cash lump sum or in up to fifteen (15)
substantially equal annual cash installments; provided, however, that with
respect to Deferrals until Retirement, a Participant must have an account
balance equal to or greater than $25,000 thirty (30) days prior to the payment
of the first installment in order to receive a distribution in the form of
substantially equal annual cash installments. If said account balance is less
than $25,000, the distribution will be paid in a single cash lump sum at the
time the first installment payment was scheduled to be paid.
Section 6.03
     Election Procedures. Eligible Employees who wish to make a Deferral must do
so for each applicable Plan Year under the terms of the Plan. However, an
election to defer until Retirement will remain in effect until modified or
terminated as provided in Section 6.04 hereof. Future Deferrals will be
terminated automatically for any Participant who is deemed by the Compensation
Committee to no longer be eligible for participation in the Plan and there will
be no acceleration of the distribution of such a Participant’s vested account
balance as a result of cessation of eligibility to participate. For purposes of
this Article VI, a Participant’s election made for the Plan Year beginning on or
after January 1, 2005 to defer a portion of his or her Bonus shall apply to the
Bonus earned in the following Plan Year and otherwise payable in the second Plan
Year following the year in which the deferral election was made. Consistent with
the above, the Compensation Committee may establish rules and procedures
governing when a Deferral will be effective and what Compensation will be
deferred by the Deferral, provided that such rules and procedures are not more
permissive or inconsistent with the terms and provisions of the Plan and are
consistent with the provisions of Code Section 409A and the regulations and
guidance promulgated thereunder.
Section 6.04
     Modification or Revocation of Election by Participant. Subject to the
provisions of this section and Section 6.05, all Deferrals hereunder are
irrevocable. A Participant may not increase the amount of his or her Deferrals
during a Plan Year. Elections to increase Deferrals of future Eligible
Compensation must be made between November 15 and December 15 of any year to be
effective on January 1 of the next Plan Year. A Participant may discontinue
future Deferrals during any Plan Year under the Plan by completing and
submitting a revised Participation Agreement or Director’s Deferral Election
Form, as the case may be. If such election is made on

Page 15



--------------------------------------------------------------------------------



 



or before the 15th day of any calendar month, discontinuance shall take effect
as of the first day of the following month. If such election is made after the
15th day of any calendar month, discontinuance shall take effect as of the first
day of the second month following such election. If a Participant discontinues a
Base Salary and Commission Deferral during a Plan Year, he will not be permitted
to again elect to make any Base Salary and Commission Deferrals under the Plan
until the beginning of the next Plan Year following the Plan Year in which such
discontinuance was made.
     In accordance with Internal Revenue Service Notice 2005-1, a Participant
may cancel his election to defer any amounts earned during the 2005 calendar
year by completing and submitting a Participation Agreement pursuant to
procedures established by the Administrative Committee on or before December 31,
2005. Any amounts subject to such cancellation notification shall be includible
in the Participant’s income for the calendar year 2005 for any compensation that
is not a bonus deferral and in calendar year 2006 for any bonus deferral earned
in 2005 but otherwise payable in 2006.
Section 6.05
     Redeferral Election. Notwithstanding the foregoing, a Participant may
extend the Deferral Period, elect another form of payment and/or, subject to
Sections 6.02(c) and (d), change the number of annual installments (as long as
such change does not result in an acceleration of payments as determined by the
Administrative Committee), for previous years’ Deferrals and Matching
Contributions, provided that an amended Participation Agreement or Director’s
Deferral Election Form, as the case may be, is completed and submitted at least
twelve (12) months before the initial Deferral Period (as in effect before such
amendment) ends. A Participant may make only one such redeferral election with
respect to each Deferral Period elected by a Participant, and the revised
distribution date may be no less than five (5) full calendar years from the date
such payment otherwise would have been paid. Under no circumstances may a
Participant’s Participation Agreement or Director’s Deferral Election Form be
made, modified or revoked retroactively, nor may a Deferral Period be shortened
or reduced.
Section 6.06
     Vesting of Deferral and Matching Contribution Accounts. A Participant shall
be 100% vested at all times in his or her Deferrals and any accretions thereto
by application of the designated Hypothetical Investment Benchmark or Share
Units, and shall vest as to Matching Contributions, if any, in increments of 20%
per year during the first five (5) years of service with the Company, commencing
with a Participant’s date of hire by the Company. All Matching Contributions, if
any, shall become fully vested upon a Participant’s Termination of Employment
due to the Participant’s death, Disability or Retirement.
     For purposes of determining a Transferred Participant’s vested status, such
Participant shall be credited with any vesting service under the Prior Plan.

Page 16



--------------------------------------------------------------------------------



 



ARTICLE VII
MAINTENANCE AND INVESTMENT OF ACCOUNTS
Section 7.01
     Deferral Accounts. A Participant’s Deferrals hereunder shall be credited by
the Administrative Committee to the Participant’s Deferral Account, as the case
may be, on or before the 15th business day following the date on which the
Participant’s Eligible Compensation would otherwise have been paid to the
Participant had it not been deferred. All amounts credited to a Participant’s
Deferral Account will be treated as a reduction of Eligible Compensation
otherwise payable to such Participant. Distributions and withdrawals pursuant to
Article VIII shall be debited against a Participant’s Deferral Account.
Section 7.02
     Matching Contribution Accounts. The Company’s Matching Contributions made
on behalf of a Participant shall be credited to the Participant’s Matching
Contribution Account in accordance with procedures established by the
Administrative Committee.
Section 7.03
     Maintenance of Accounts. Separate Deferral and Matching Contribution
Accounts shall be maintained for each Participant, and more than one Deferral
and Matching Contribution Account may be maintained for a Participant, as deemed
necessary by the Administrative Committee for administrative purposes. A
Participant’s Deferral and Matching Contribution Accounts shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to the Participant pursuant to this Plan, and shall not constitute or be
treated as a trust fund of any kind. The Administrative Committee shall
determine the balance of each Deferral and Matching Contribution Account, as of
each Valuation Date, by adjusting the balance of such Deferral and Matching
Contribution Account as of each Valuation Date to reflect changes in the value
of the Hypothetical Investment Benchmarks thereof, credits and debits pursuant
to this Article VII, and distributions pursuant to Article VIII hereof.
Section 7.04
     Valuation of Accounts. The Deferral and Matching Contribution Accounts are
bookkeeping accounts, the value of which shall be based upon the performance of
Hypothetical Investment Benchmarks designated by the Participant from a group of
Hypothetical Investment Benchmarks selected by the Compensation Committee in its
sole and absolute discretion. Any and all dividends interest and other
distributions paid with respect to a Hypothetical Investment Benchmark will be
deemed to be immediately reinvested in such Hypothetical Investment Benchmark.
Notwithstanding the foregoing, the terms of this Plan place no obligation upon
the Company to invest or to continue to invest any portion of the amounts in the
Participant’s Deferral and Matching Contribution Accounts, to invest in or to
continue to invest in any specific asset, to liquidate any particular
investment, or to apply in any specific manner the proceeds from the sale,
liquidation, or maturity of any particular investment on a pre-tax basis. It is
understood and agreed that the Company assumes no risk of any decrease in the
value of any investments or the Participant’s Deferral and Matching Contribution
Accounts, and the

Page 17



--------------------------------------------------------------------------------



 



Company’s sole obligations are to maintain the Participant’s Deferral and
Matching Contribution Accounts and make payments to the Participant as herein
provided.
Section 7.05
     Hypothetical Investment Benchmarks.
     (a) Each Participant shall be entitled to direct the manner in which his or
her Deferral and Matching Contribution Accounts will be deemed to be invested,
by selecting from among the Hypothetical Investment Benchmarks designated by the
Compensation Committee in its sole and absolute discretion from time to time and
specified in the Participant Agreement or the Director’s Deferral Election Form,
as the case may be, in accordance with such rules, regulations and procedures as
Compensation Committee may establish from time to time. Notwithstanding anything
to the contrary herein, earnings and losses based on a Participant’s
Hypothetical Investment Benchmarks investment elections shall begin to accrue as
of the date such Participant’s Deferrals and Matching Contributions are credited
to his/her Deferral and Matching Contribution Accounts. A designation of
Hypothetical Investment Benchmark shall continue in effect unless and until
amended with the submission of a new designation in accordance with
Section 7.05(b) herein. Each successive designation of Hypothetical Investment
Benchmarks for a Participant’s Deferral and Matching Contribution Accounts
established in any particular Plan Year may be applicable to either future
contributions to or the cumulative balance of a Deferral Account balance, or to
both, at the election of the Participant.
     (b) Amounts deferred into a Deferral Account or credited to a Matching
Contribution Account may be transferred among Hypothetical Investment Benchmarks
pursuant to an allocation election which may be made daily. Such allocation
election shall be made in accordance with procedures established under the Plan
and shall be effective as of the date determined in accordance with such
procedures
     (c) Credits to a Participant’s Deferral and Matching Contribution Accounts
in accordance with this Article VII shall continue until the Deferral and
Matching Contribution Account balances are paid in full to the Participant or
the Participant’s Beneficiary; provided, however, the Hypothetical Investment
Benchmarks designated for any particular Plan Year following the commencement of
payments to a Participant or a Participant’s Beneficiary hereunder shall be
fixed at the Hypothetical Investment Benchmarks last used immediately prior to
the commencement of payments to the Participant or the Participant’s Beneficiary
under this Plan; and provided further that no credits will be allocated to a
Participant’s Matching Contribution Account following the date a Participant
terminates employment with the Company.
     (d) (i) Subject to Section 7.05(d)(v), the Hypothetical Investment
Benchmarks available for Deferral and Matching Contribution Accounts from time
to time may include a “Clear Channel Communications, Inc. Share Fund,” which
shall consist of deemed investments in shares of Common Stock. Deferrals that
are deemed to be invested in the Clear Channel Communications, Inc. Share Fund
shall be converted into Share Units based upon the Fair Market Value of the
Common Stock as of the date(s) the Deferrals or Matching Contributions are to be
credited to the Participant’s Deferral or Matching Contribution Account, as
applicable. The portion of any Deferral or Matching Contribution Account that is
invested in the Clear

Page 18



--------------------------------------------------------------------------------



 



Channel Communications, Inc. Share Fund shall be credited with additional Share
Units of Common Stock with respect to cash dividends, if any, paid on the Common
Stock as of the payment date of such dividend.
     (ii) When a reallocation among Hypothetical Investment Benchmarks or a
distribution of all or a portion of a Participant’s Deferral or Matching
Contribution Account that is invested in the Clear Channel Communications, Inc.
Share Fund is to be made, the balance of such Clear Channel Communications, Inc.
Share Fund allocation shall be determined by dividing the Fair Market Value of
one share of Common Stock on the most recent Valuation Date preceding the date
of such reallocation or distribution into the number of Share Units to be
reallocated or distributed. Deferral amounts for which the Clear Channel
Communications, Inc. Share Fund has been selected as a Hypothetical Investment
Benchmark shall be distributed in the form of cash having a value equal to the
Deferral or Matching Contribution balance allocated to the Clear Channel
Communication, Inc. Share Fund divided by the Fair Market Value of one share of
Common Stock on the Valuation Date.
     (iii) In the event of a stock dividend, split-up or combination of the
Common Stock, merger, consolidation, reorganization, re-capitalization, or other
change in the corporate structure or capitalization affecting the Common Stock,
such that an adjustment is determined by the Compensation Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Plan, then the
Compensation Committee may make appropriate adjustments to the number of deemed
shares of Common Stock credited to any Deferral or Matching Contribution
Account. The determination of the Compensation Committee as to such adjustments,
if any, shall be binding and conclusive.
     (iv) Notwithstanding any other provision of this Plan, the Administrative
Committee shall adopt such procedures as it may determine are necessary to
ensure that with respect to any Participant who is actually or potentially
subject to Section 16(b) of the Securities Exchange Act of 1934, as amended, the
crediting of deemed shares to such Participant’s Deferral or Matching
Contribution Account is not deemed to be a non-exempt purchase for purposes of
such Section 16(b), including without limitation requiring that no shares of
Common Stock or cash relating to such deemed shares may be distributed for six
months after being credited to such Deferral or Matching Contribution Account.
     (v) Notwithstanding any other provision of this Plan, to the extent that
shares of the Company are received by the Plan in a dividend transaction, the
Company stock fund will be maintained as one of the ongoing hypothetical
investment funds, but the Clear Channel Communications, Inc. Share Fund shall be
held as a wasting investment fund to be sold as directed by Participants within
a period expected to last one year from the date of Clear Channel
Communications, Inc.’s distribution to its shareholders of all of the
outstanding capital stock of the Company.
     Section 7.06
     Statement of Accounts. The Administrative Committee shall provide
periodically to each Participant a statement setting forth the balance of such
Participant’s Deferral and Matching Contribution Accounts as of the end of the
most recently completed accounting period, in such form as the Administrative
Committee deems desirable.

Page 19



--------------------------------------------------------------------------------



 



ARTICLE VIII
DISTRIBUTIONS AND WITHDRAWALS
Section 8.01
     Time and Form of Payment.
(a) Subject to the end of the Deferral Period for each Deferral and Matching
Contribution Account, the Company shall pay to the Participant the balance of
such Deferral and Matching Contribution Account at the time or times elected by
the Participant in the applicable Participation Agreement or Directors’ Deferral
Election form; provided, however, that if the Participant has elected to receive
payments from a Deferral or Matching Contribution Account in a lump sum, the
Company shall pay the balance in such Deferral or Matching Contribution Account
(determined as of the Valuation Date) in a lump sum in cash, on or about fifteen
(15) days after the end of the Deferral Period. If the Participant has elected
to receive payments from a Deferral or Matching Contribution Account in
installments, the Company shall make annual payments in cash from such Deferral
or Matching Contribution Account, each of which shall consist of an amount equal
to (i) the balance of such Deferral or Matching Contribution Account as of the
Valuation Date preceding the payment date, times (ii) a fraction, the numerator
of which is one and the denominator of which is the number of remaining
installments (including the installment being paid). The first such installment
shall be paid, on or about fifteen (15) days after the end of the Deferral
Period and each subsequent installment shall be paid on or about the anniversary
of such first payment. Each such installment shall be deemed to be made on a pro
rata basis from each of the different Hypothetical Investment Benchmarks for the
Deferral or Matching Contribution Account (if there is more than one such
Hypothetical Investment Benchmark).
Section 8.02
     Retirement. Subject to Section(s) 6.02(d) and 8.01, and Section 8.06
hereof, if a Participant has elected to have the balance of his or her Deferral
and Matching Contribution Accounts distributed upon Retirement, the balance of
such accounts (determined as of the Valuation Date preceding such Retirement and
including any vested Matching Contributions) shall be distributed on or before
January 15th of the calendar year following the year of the Participant’s
Retirement, in equal annual installments or a lump sum as elected by the
Participant in the Participation Agreement or Directors’ Deferral Election Form.
Section 8.03
     Specific Year Distributions. Subject to Sections 8.01, 8.06 and 6.02(d)
hereof, if a Participant has elected to defer Specific Year Deferrals under the
Plan for a stated number of years, the Specific Year Deferral Account balance of
the Participant (determined as of the Valuation Date preceding the end of such
Deferral Period) shall be distributed in equal annual installments or a lump sum
(as elected by the Participant in the Participant Agreement or Directors’
Deferral Election Form) on or before January 15th of the calendar year following
the end of the Deferral Period elected in the Participant Agreement or
Directors’ Deferral Election Form. In the event of the Retirement of a
Participant who is then receiving a Specific Year Deferral distribution as
provided herein, such installment payments shall continue for such

Page 20



--------------------------------------------------------------------------------



 



period of time as originally elected by the Participant in the Participant’s
Agreement or Directors’ Deferral Election Form. In the event of a Participant’s
Retirement before the commencement of a Specific Year Deferral and Matching
Contribution distribution as provided herein, then such Deferral and Matching
Contributions shall be paid upon the Retirement of the Participant, in the same
form as the Participant has elected for distribution of such Participant’s
Deferral and Matching Contribution Accounts upon Retirement.
Section 8.04
     Termination of Employment Other Than Retirement. Subject to Section 6.02(d)
and notwithstanding the provisions of Sections 6.01, 8.01 and 8.02 hereof and
any Participation Agreement, in the event of a Participant’s Termination of
Employment prior to receiving full payment of his or her Deferral and Matching
Accounts, the Company shall pay the balance of the Deferral and Matching
Accounts, if any, (determined as of the Valuation Date applicable to such event
and including any vested Matching Contributions) in a lump sum in cash to the
Participant or the Participant’s Beneficiary or Beneficiaries (as the case may
be) as soon as practicable following the occurrence of such Termination of
Employment.
Section 8.05
     Death of a Participant Subsequent to Commencement of Distribution Payments.
In the event of the death of a Participant subsequent to the commencement of
distribution payments hereunder but prior to completion of such payments, the
remaining balance, if any, of the Participant’s Deferral and Matching
Contribution Accounts shall be paid to the Beneficiary in a lump sum as soon as
practicable following the Participant’s death.
Section 8.06
     Distributions to “Covered Employees”. If any distribution or withdrawal
under the Plan from a Deferral or Matching Contribution Account will result in
any portion of the distribution or withdrawal (or any other amount paid by the
Company to such Participant during the same Plan Year) not being deductible by
reason of Code Section 162(m), then such distribution or withdrawal shall be
deferred until the earlier to occur of (a) the calendar year following the
Participant’s year of Termination of Employment or Retirement or (b) the first
calendar year in which such Participant is no longer a “covered employee” as
defined by Section 162(m) of the Code.
Section 8.07
     Change of Control. In the event of a Change of Control, the terms and
conditions of the Plan and any and all Participation Agreements or Directors’
Deferral Election Forms shall remain in full force and effect, and shall be
binding upon any assigns and any successor in interest to the Company which
succeeds to substantially all of its assets and business through the Change of
Control.
Section 8.08
     Hardship Withdrawals while Employed by the Company. A Participant who has
an unforeseeable emergency, as determined by the Administrative Committee, may
withdraw from his Deferral Account an amount not to exceed the lesser of:

Page 21



--------------------------------------------------------------------------------



 



  (a)   the then value of his vested Deferral Account balance as of the
Valuation Date coincident with or immediately preceding the withdrawal, or    
(b)   such lesser amount determined by the Administrative Committee under
standards established by the Administrative Committee.

For purposes of this Section 8.08, “unforeseeable emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (as defined in Code
Section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. A withdrawal based
on an unforeseeable emergency pursuant to this Section 8.08 shall not exceed the
amounts necessary to satisfy such emergency, plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution after taking into account
the extent to which such unforeseeable emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). The determination of the existence of a
Participant’s unforeseeable emergency and the amount required to be distributed
to meet the need created by the unforeseeable emergency shall be made by the
Administrative Committee.

Page 22



--------------------------------------------------------------------------------



 



ARTICLE IX
BENEFICIARY DESIGNATION
Section 9.01
     Beneficiary Designation. Each Participant shall designate a Beneficiary to
receive benefits under the Plan. A Beneficiary designation shall be made by the
Participant by filing a designation with the Administrative Committee, in such
form and in accordance with such procedures as the Administrative Committee
shall establish from time to time. If more than one Beneficiary is designated,
the share and/or precedence of each Beneficiary shall be indicated. A
Participant shall have the right to change the Beneficiary designation at any
time by submitting a new designation to the Administrative Committee.
Section 9.02
     Proper Beneficiary. If the Administrative Committee has any doubt as to the
proper Beneficiary to receive payments hereunder, the Administrative Committee
shall have the right to withhold such payments until the matter is finally
adjudicated by a court of competent jurisdiction. However, any payments made by
the Administrative Committee, in good faith and in accordance with this Plan,
shall fully discharge the Company from all further obligations with respect to
that payment.
Section 9.03
     Minor or Incompetent Beneficiary. In making any payments to or for the
benefit of any minor or an incompetent Beneficiary, the Administrative
Committee, in its sole and absolute discretion, may make a distribution to a
legal or natural guardian or other relative of a minor or court appointed
committee of such incompetent. Alternatively, it may make a payment to any adult
with whom the minor or incompetent temporarily or permanently resides. The
receipt by a guardian, committee, relative or other person shall be a complete
discharge to the Company. Neither the Company nor the Committee shall have any
responsibility to see to the proper application of any payments so made.
Section 9.04
     No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Section 9.01, or if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s benefits hereunder, then the Participant’s designated Beneficiary
shall be deemed to be the Participant’s estate.

Page 23



--------------------------------------------------------------------------------



 



ARTICLE X
AMENDMENT AND TERMINATION OF PLAN
Section 10.01
     Amendment. The Board reserves the right to amend this Plan from time to
time in whole or in part; provided, however, that no such amendment may reduce,
or relieve the Company of any obligation with respect to the balance of any
Deferral and Matching Contribution Accounts maintained under this Plan as
accrued at the time of such amendment, nor shall any amendment otherwise have a
retroactive effect, without the written consent of the affected Participant or
Beneficiary, as the case may be.
     Notwithstanding the preceding sentence, the Retirement Benefits Committee
appointed to administer the qualified plans of the Company, or the duly
appointed delegate of such committee, may approve amendments to the Plan, with
or without prior approval or subsequent ratification by the Board of Directors,
if the amendment:

  (a)   does not significantly change the benefits provided under the Plan
(except as required for compliance with Code Section 409A and any regulations or
guidance promulgated thereunder and for compliance with any other change in the
applicable law); and     (b)   does not significantly increase costs of the
Plan.

Section 10.02
     After a Change of Control. After a Change of Control, the Company may amend
this Plan solely for the purpose of ceasing Deferrals of Eligible Compensation
following the Change of Control.
Section 10.03
     Company’s Right to Terminate. The Board may at any time terminate the Plan
with respect to future Participation Agreements or Directors’ Deferral Election
Forms. The Board may also terminate the Plan in its entirety at any time for any
reason, including without limitation if, in its judgment, the continuance of the
Plan, the tax, accounting, or other effects thereof, or potential payments
thereunder would not be in the best interests of the Company. The termination of
the Plan and distribution of vested account balances thereunder shall be subject
to the following:

  (i)   The Board also terminates any other arrangement sponsored by the Company
and any related employer which are required to be aggregated with this Plan
under Code Section 409A (and the regulations and guidance promulgated
thereunder) for plan termination purposes;     (ii)   No payments other than
payments that would be payable under the terms of the Plan and arrangements if
the termination had not occurred are made within 12 months of the termination of
the arrangements; and     (iii)   All payments are made within 24 months of the
termination of the arrangements.

Page 24



--------------------------------------------------------------------------------



 



In the event of such termination, neither the Company nor any related employer
shall adopt a new arrangement that would be aggregated with any terminated
arrangement under Code Section 409A (and the regulations and guidance
promulgated thereunder) if the same Participant participated in both
arrangements at any time within five years following the date of termination of
such arrangement.

Page 25



--------------------------------------------------------------------------------



 



ARTICLE XI
NATURE OF COMPANY’S OBLIGATION
Section 11.01
     Company’s Obligation. The Company’s obligations under this Plan shall be an
unfunded and unsecured promise to pay. The Company shall not be obligated under
any circumstances to fund its financial obligations under this Plan.
Section 11.02
     Rabbi Trust. In order to meet its contingent obligations hereunder, the
Company may, in its sole and absolute discretion, set aside or earmark funds in
an amount, determined by the Compensation Committee, equal to the total amounts
necessary to provide benefits under the Plan. The Compensation Committee may, at
is discretion, direct the Company to establish one or more grantor trusts to
provide for the ultimate payment of the Company’s obligations under this Plan,
but the trust instrument for any such trust must specifically provide that its
assets are subject to the claims of the Company’s creditors.
Section 11.03
     Creditor Status. Any assets which the Company may acquire or set aside to
help cover its financial liabilities are and must remain general assets of the
Company subject to the claims of its creditors. Neither the Company nor this
Plan gives a Participant or Beneficiary any beneficial ownership interest in any
asset of the Company. In the event that the Company elects to invest funds to
pay the Deferral and Matching Contribution Account balances under the terms of
this Plan, title to and beneficial ownership of such assets shall at all times
remain with the Company. No Participant or Beneficiary shall have any property
interest in any specific assets of the Company; such assets shall at all times
remain subject to the claims of the Company’s general creditors. With respect to
their account balances under the Plan, Participants and Beneficiaries shall be
unsecured general creditors of the Company.

Page 26



--------------------------------------------------------------------------------



 



ARTICLE XII
MISCELLANEOUS
Section 12.01
     Nonassignability. Except as specifically set forth in the Plan with respect
to the designation of Beneficiaries, neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.
Section 12.02
     Validity and Severability. The invalidity or unenforceability of any
provision of this Plan shall not affect the validity or enforceability of any
other provision of this Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction, shall not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 12.03
     Governing Law. The validity, interpretation, construction and performance
of this Plan shall in all respects be governed by the laws of the State of
Texas, without reference to principles of conflict of law, except to the extent
preempted by federal law.
Section 12.04
     Employment Status. This Plan does not constitute a contract of employment
or impose on the Participant or the Company any obligation for the Participant
to remain an Employee of the Company or change the status of the Participant’s
employment or the policies of the Company and its affiliates regarding
termination of employment.
Section 12.05
     Underlying Bonus Programs. Nothing in this Plan shall prevent the Company
from modifying, amending or terminating the compensation or the bonus programs
pursuant to which cash awards are earned and which are deferred under this Plan.
Section 12.06
     Right to Offset. Any amount owed to the Company by a Participant of
whatever nature may be offset by the Company from the value of any benefit
otherwise payable hereunder, and no benefit hereunder will be distributed to the
Participant unless and until all disputes between the Company and the
Participant have been fully and finally resolved and the Participant has waived
all claims against the Company in a manner that is acceptable to the Committee
in its sole and unrestricted discretion.

Page 27



--------------------------------------------------------------------------------



 



Section 12.07
     Facility of Payment. If a Participant or Beneficiary is declared an
incompetent or is a minor or a conservator, guardian, or other person legally
charged with his or her care has been appointed, any benefits to which such
Participant or Beneficiary is entitled will be payable to such conservator,
guardian, or other person legally charged with his or her care. The decision of
the Compensation Committee in such matters will be final, binding and conclusive
upon the Company and upon each Participant, Beneficiary and every other person
or party interested or concerned. The Company and the Compensation Committee
will not be under any duty to see to the proper application of such payments.
Section 12.08
     Merger. This Plan shall be binding and enforceable with respect to the
obligation of the Company against the Company and any successor to the Company
by operation of law or by express assumption of the Plan, and such successor
will be substituted hereunder for the Company. This Plan shall be binding upon a
Participant or Beneficiary and their heirs, executors and administrators.
     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
by its duly authorized designee on this 31st day of October, 2005, effective as
of November 1, 2005.
On Behalf of SFX Entertainment, Inc. d/b/a Clear Channel Entertainment.

         
By
  /s/ Judy K. Meuher     
 
       

         
Title:
  Director of Retirement Benefits     
 
       

Page 28